DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 4, 5 and 7-9 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to teach the alkylpolysiloxane present in the amount as claimed. However, the Examiner maintains that the amount of alkylpolysiloxane is a result-effective variable and it would have been obvious to optimize to Applicant’s claimed range.
Applicant argues that the range for the polysiloxane provides unexpected results. However, the evidence is not commensurate in scope with the claims. For example, the evidence does not support that the entire range from 900-6000 provides unexpected results. Additionally, it is not clear that the unexpected results would be present for any generic silicone, alkylpolysiloxane and amino-modified silicone as currently claimed in claim 1. Therefore, Applicant’s arguments are moot, and the Examiner maintains that the claims are obvious over Nonaka’s teachings as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "after the water repellent agent composition is attached to the fibers".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation in parent claim 4 that the composition is attached to the fibers. Therefore, claim 9 is indefinite. Claim 9 has been interpreted as “according to claim 4, further comprising attaching the water repellent agent composition to the fibers and then heat-treating the fibers at 110 °C to 180 °C”.

                                                                                                                                                                                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1, 2, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (U.S. Pat. No. 6309984) as evidenced by Yawata et al. (U.S. PGPUB No. 2015/0336371). 
	
I.	Regarding claims 1 and 2, Nonaka teaches a water repellent composition (abstract) comprising: 10% of DC-593 (Example 5, column 8-9, which provides 3.3% of a silicone resin, trimethylsiloxysilicate which includes an MQ group, wherein R’’ is methyl, see Formula 1, column 2, and 6.7% of dimethylpolysiloxane, see column 6, lines 36-39); 2% dimethylpolysiloxane (Example 5, column 9, which is a total of 8.7% alkylpolysiloxane when combined with the alkylpolysiloxane of DC-593); and 1.5% KF-859 (an amino-modified silicone, Example 5, column 9, note that this yields 580 parts of alkylpolysiloxane to 100 parts of the amino-modified silicone in the composition). Also, note that KF-859 inherently has an amine group equivalent of 6000 g/mol (see Yawata at 0050 as evidence of this fact). Nonaka as evidenced by Yawata fail to teach the alkylpolysiloxane present in an amount of 900 to 6000 parts by mass with respect to 100 parts by mass of amino-modified silicone.
	However, the amount of alkylpolysiloxane is a result-effective variable as altering the amount will alter the water repellency and feel of the treated fabric (see Nonaka at bottom of column 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claims 4 and 5, Nonaka also teaches a process for forming a water repellent textile product by treating fibers with the above composition (see Nonaka at Example 5, column 9). Therefore, Nonaka as evidenced by Yawata also make obvious process claims 4 and 5.

III.	With respect to claim 7, the claim recites the composition is used to treat fibers and the fibers are selected from a Markush group including tents, gloves etc. However, the Examiner notes that the claim is directed towards a composition and the intended use of the composition holds no patentable weight. Therefore, as Nonaka as evidenced by Yawata makes obvious all the elements of the composition; Nonaka as evidenced by Yawata also makes obvious claim 7 as it adds no further limitations to the elements of the composition.

IV. 	Regarding claim 9, Nonaka as evidenced by Yawata teach all the limitations of claim 4 (see above), as well as teaching that the fibers are heat-treated at 100 °C (Example 5, column 9) for drying. Nonaka as evidenced by Yawata fail to teach heat treating at 110-180 °C. However, the heating temperature will dictate the length of time necessary for drying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka as evidenced by Yawata by drying at, for example, 110 °C, to dry the coated fibers faster while still maintaining a low enough temperature to prevent damaging the fibers. One would have been motivated to make this modification to provide a temperature which does not damage the product yet yields an improved drying speed.

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka as evidenced by Yawata as applied to claim 4 above, and further in view of Dumont et al. (WO2003/106758, reference is made to the provided English translation).

	Regarding claim 8, Nonaka as evidenced by Yawata teach all the limitations of claim 4 (see above), but fails to teach or suggest the fibers selected from the group as claimed. However, Dumont teaches that it is conventional to coat tent fabric (page 3) with silicone-based water-repellent compositions (abstract and top of page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nonaka as evidenced by Yawata’s process to treat tent fabrics. One would have been motivated to make this modification to allow for providing a water-repellent tent.

Conclusion
	Claims 1, 2, 4, 5 and 7-9 are pending.
	Claims 1, 2, 4, 5 and 7-9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 8, 2022Primary Examiner, Art Unit 1717